 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

STACEY SHORE,

Plaintiff,
V. Case No: 6:18-cv-1893-Orl-28DCl
GREENSPOON MARDER, P.A.,

Defendant.

 

ORDER

This case is before the Court on the Defendant's Motion for Attorney Fees (Doc.
No. 48). The assigned United States Magistrate Judge has submitted a Report (Doc. 54)
recommending that the motion be denied. No party has filed an objection to the Report
and the time to do so has passed.

After review of the record in this matter, the Court agrees with the findings of fact
and conclusions of law in the Report and Recommendation. Therefore, itis ORDERED as
follows:

1. The Report and Recommendation (Doc. No. 54) is ADOPTED and
CONFIRMED and made a part of this Order.

2. The Defendant's Motion for Attorney Fees (Doc. No. 48) is DENIED.

—
‘

 
  
     
 

DONE and ORDERED in Orlando, Florida, on November x
Cc |
~~

JOMNANTOON II

Upjted States District Judge

   

 

Copies furnished to:
United States Magistrate Judge

 
 

 

Counsel of Record

 
